STOCK OPTION AGREEMENT

AGREEMENT, dated as of January 19, 2007, by and between Juniper Content
Corporation, a Delaware corporation (“Company”) with principal offices located
at 56 West 45th Street, Suite 805, New York, New York 10036, and Christopher
Firestone (“Executive”) residing at 3825 Crestwood Terrace, Fort Worth, Texas
76107.

WHEREAS, Executive is employed by Firestone Communications, Inc., wholly-owned
subsidiary of the Company (“Firestone”);

WHEREAS, pursuant to the Agreement and Plan of Merger dated as of August 15,
2006 by and among the Company, Firecomm Acquisition, Inc., Firestone and certain
of the stockholders of Firestone and pursuant to the Company’s 2006 Incentive
Equity Plan (“Plan”), the Board of Directors of the Company authorized the grant
to the Executive of an option (“Option”) to purchase an aggregate of 30,000
shares of the authorized but unissued common stock of the Company, $.0001 par
value (“Common Stock”), conditioned upon the Executive’s acceptance thereof upon
the terms and conditions set forth in this Agreement and subject to the terms of
the Plan (capitalized terms used herein and not otherwise defined have the
meanings set forth in the Plan); and

WHEREAS, the Executive desires to acquire the Option on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan;

IT IS AGREED:

1. Grant of Stock Option. The Company hereby grants to the Executive the right
and option to purchase all or any part of an aggregate of 30,000 shares of the
Common Stock (“Option Shares”) on the terms and conditions set forth herein and
subject to the provisions of the Plan.

2. Incentive Stock Option. The Option represented hereby is intended to be an
Option that qualifies as an “Incentive Stock Option” under Section 422 of the
Internal Revenue Code of 1986, as amended (“Code”), but only to the extent
allowable under the Code. Any option which cannot be Incentive Options under the
Code shall be Non-Incentive Options.

 

 

--------------------------------------------------------------------------------



3. Exercise Price. The exercise price (“Exercise Price”) of the Option is $3.80
per share, subject to adjustment as hereinafter provided.

4. Exercisability. Subject to the terms and conditions of the Plan, this Option
is exercisable as to 10,000 of the Option Shares on January 19, 2008, 10,000 of
the Option Shares on January 19, 2009 and 10,000 of the Option Shares on January
19, 2010. After a portion of the Option becomes exercisable, it shall remain
exercisable, subject to the provisions of the Plan, until the close of business
on January 19, 2017.

5. Method of Exercise.

5.1 Notice to the Company. The Option shall be exercised in whole or in part by
written notice in substantially the form attached hereto as Exhibit A directed
to the Company at its principal place of business accompanied by full payment as
hereinafter provided of the exercise price for the number of Option Shares
specified in the notice and of the Withholding Taxes, if any.

5.2 Delivery of Option Shares. The Company shall deliver a certificate for the
Option Shares to the Executive as soon as practicable after payment therefor.

5.3 Payment of Purchase Price.

5.3.1 Cash Payment. The Executive shall make cash payments by wire transfer,
certified or bank check or personal check, in each case payable to the order of
the Company; the Company shall not be required to deliver certificates for
Option Shares until the Company has confirmed the receipt of good and available
funds in payment of the purchase price thereof.

5.3.2 Stock Payments. Provided that prior approval of the Company has been
obtained, the Executive may use Common Stock of the Company owned by him or her
to pay the purchase price for the Option Shares by delivery of stock
certificates in negotiable form which are effective to transfer good and valid
title thereto to the Company, free of any liens or encumbrances. Shares of
Common Stock used for this purpose shall be valued at the Fair Market Value.

6. Company Representations. The Company hereby represents and warrants to the
Executive that:

 

 

2

 

--------------------------------------------------------------------------------



(i) the Company, by appropriate and all required action, is duly authorized to
enter into this Agreement and consummate all of the transactions contemplated
hereunder; and

(ii) the Option Shares, when issued and delivered by the Company to the
Executive in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.

7. Executive Representations. The Executive hereby represents and warrants to
the Company that:

(i) he is acquiring the Option and shall acquire the Option Shares for his own
account and not with a view towards the distribution thereof;

(ii) he has received a copy of the Plan as in effect as of the date of this
Agreement;

(iii) he has received a copy of all reports and documents required to be filed
by the Company with the Securities and Exchange Commission pursuant to the
Exchange Act, within the last 24 months and all reports issued by the Company to
its stockholders;

(iv) he understands that he must bear the economic risk of the investment in the
Option Shares, which cannot be sold by him unless they are registered under the
Securities Act of 1933 (“1933 Act”) or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the Option
Shares for sale under the 1933 Act;

(v) in his position with the Company, he has had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (iii) above;

(vi) he is aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;

 

 

3

 

--------------------------------------------------------------------------------



(vii) if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legend:

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

; and

(viii) he is aware of and understands that he is subject to the Company’s
Insider Trading Policy and has received a copy of such policy as of the date of
this Agreement.

8. Restriction on Transfer of Option Shares. Anything in this Agreement to the
contrary notwithstanding, the Executive hereby agrees that he shall not sell,
transfer by any means or otherwise dispose of the Option Shares acquired by him
without registration under the 1933 Act, or in the event that they are not so
registered, unless (i) an exemption from the 1933 Act registration requirements
is available thereunder, (ii) the Executive has furnished the Company with
notice of such proposed transfer and the Company’s legal counsel, in its
reasonable opinion, shall deem such proposed transfer to be so exempt, and (iii)
such transfer is in compliance with the Company’s Insider Trading Policy, as in
effect at such time.

9. Miscellaneous.

9.1 Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent by
registered or certified mail, or by private courier to the parties at their
respective addresses set forth herein, or to such other address as either party
shall have specified by notice in writing to the other. Notice shall be deemed
duly given hereunder when delivered or mailed as provided herein.

9.2 Conflicts with the Plan. In the event of a conflict between the provisions
of the Plan and the provisions of this Agreement, the provisions of the Plan
shall in all respects be controlling.

9.3 Executive and Stockholder Rights. The Executive shall not have any of the
rights of a stockholder with respect to the Option Shares until such shares have
been issued

 

 

4

 

--------------------------------------------------------------------------------



after the due exercise of the Option. Nothing contained in this Agreement shall
be deemed to confer upon Executive any right to continued employment with the
Company or any subsidiary thereof, nor shall it interfere in any way with the
right of the Company to terminate Executive, who understands that he is an
employee-at-will.

9.4 Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

9.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof. This Agreement may not be
amended except by writing executed by the Executive and the Company.

9.6 Binding Effect; Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and, to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

9.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to choice of
law provisions).

9.8 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

9.9 Section 409A. The Option granted hereunder is intended to be exempt from the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). To the extent that the Options or any payments or benefits
provided hereunder are considered deferred compensation subject to Section 409A,
the Company intends for this Agreement and the Option to comply with the
standards for nonqualified deferred compensation established by Section 409A
(the “409A Standards”). Notwithstanding anything herein to the contrary, to the
extent that any terms of this Agreement or the Option would subject the
Executive to gross income inclusion, interest or an additional tax pursuant to
Section 409A, those terms are to that extent superseded by the 409A Standards.
The Company reserves the right to amend the Option granted hereunder to cause
such Option to comply with or be exempt from Section 409A.

 

 

5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the day and
year first above:

 

JUNIPER CONTENT CORPORATION

 

By: 


/s/ Stuart B. Rekant

 

 

Name: 

Stuart B. Rekant

 

 

Title: 

Chairman and Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 


/s/ Christopher Firestone

 

 



Christopher Firestone

 

 

 

 

 

6

 

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF NOTICE OF EXERCISE OF OPTION

 

 

 

DATE

 


Juniper Content Corporation

56 West 45th Street, Suite 805

New York, New York 10036

Attention: Board of Directors

Re: Purchase of Option Shares

Gentlemen:

In accordance with my Stock Option Agreement dated as of January 19, 2007 with
Juniper Content Corporation (“Company”), I hereby irrevocably elect to exercise
the right to purchase _________ shares of the Company’s common stock, par value
$.0001 per share (“Common Stock”), which are being purchased for investment and
not for resale.

As payment for my shares, enclosed is (check and complete applicable box[es]):

 

o

a [personal check] [certified check] [bank check] payable to the order of
“Juniper Content Corporation” in the sum of $_________;

 

o

confirmation of wire transfer in the amount of $_____________; and/or

 

o

with the consent of the Company, a certificate for __________ shares of the
Company’s Common Stock, free and clear of any encumbrances, duly endorsed,
having a Fair Market Value (as such term is defined in the 2006 Incentive Equity
Plan of $_________.

I hereby represent and warrant to, and agree with, the Company that:

(i) I am acquiring the Option Shares for my own account, for investment, and not
with a view towards the distribution thereof;

(ii) I have received a copy of the Plan and all reports and documents required
to be filed by the Company with the Commission pursuant to the Exchange Act
within the last 24 months and all reports issued by the Company to its
stockholders;

(iii) I understand that I must bear the economic risk of the investment in the
Option Shares, which cannot be sold by me unless they are registered under the
Securities Act of 1933 (“1933 Act”) or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the Option
Shares for sale under the 1933 Act;

(iv) I agree that I will not sell, transfer by any means or otherwise dispose of
the Option Shares acquired by me hereby except in accordance with Company’s
policy, if any,

 

 

7

 

--------------------------------------------------------------------------------



regarding the sale and disposition of securities owned by employees and/or
directors of the Company;

(v) in my position with Firestone Communications, Inc. (“Firestone”), I have had
both the opportunity to ask questions and receive answers from the officers and
directors of Firestone and the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder and to obtain
any additional information to the extent Firestone or the Company possesses or
may possess such information or can acquire it without unreasonable effort or
expense necessary to verify the accuracy of the information obtained pursuant to
clause (ii) above;

(vi) my rights with respect to the Option Shares shall, in all respects, be
subject to the terms and conditions of the Company’s 2006 Incentive Equity Plan
and the Ageement;

(vii) I am aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;

(viii) if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legend:

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

; and

(ix) I am aware of and understand that I am subject to the Company’s Insider
Trading Policy and have received a copy of such policy as of the date of this
Agreement.

Kindly forward to me my certificate at your earliest convenience.

 

Very truly yours,

 

 

 

 

 

 

(Signature)

 

(Address)

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

(Social Security Number)

 

 

8

 

--------------------------------------------------------------------------------